Partial judgment, Supreme Court, New York County (Matthew F. Cooper, J.), entered on or about September 24, 2012, inter alia, after trial, granting plaintiff mother’s application for custody of the parties’ minor child with visitation to defendant father, unanimously affirmed, without costs.
There is a sound and substantial basis in the record for the court’s determination that the child’s best interests are served by awarding custody to the mother (see generally Eschbach v Eschbach, 56 NY2d 167 [1982]). Despite the history of animosity between the parties, the mother has demonstrated that she has no unbridled anger towards the father that would render her incapable of nurturing a relationship between the child and her father (see Bliss v Ach, 56 NY2d 995, 998 [1982]; see e.g. Matter of Feliccia v Spahn, 108 AD3d 702 [2d Dept 2013]). Since their separation, the mother has kept the father informed of various aspects of the child’s life, including her toilet training efforts and progress, summaries of the child’s pediatric appointments, progress of the child’s health during a period of illness, and schools and summer camps she had been considering.
The father’s disagreement with the trial court based on his view of the evidence does not warrant disturbing the court’s factual determinations (see Anonymous v Anonymous, 287 AD2d 306 [1st Dept 2001], lv denied 97 NY2d 611 [2002]). The father’s allegations of judicial bias are also unfounded, since the record fails to substantiate an alleged bias or prejudice stemming from an extrajudicial source (see Hinckley v Resciniti, 159 AD2d 276 *628[1st Dept 1990]), and he has failed to “point to an actual ruling which demonstrates bias” (Yannitelli v Yannitelli & Sons Constr. Corp., 247 AD2d 271, 271 [1st Dept 1998], lv dismissed and denied 92 NY2d 875 [1998] [internal quotation marks omitted]).
We have considered the father’s remaining contentions and find them unavailing.
Concur—Sweeny, J.E, Acosta, Renwick, Andrias and Freedman, JJ.